Citation Nr: 9931122
Decision Date: 08/13/99	Archive Date: 11/08/99

DOCKET NO. 93-05 781               DATE AUG 13, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of June 1992 by the Department of Veterans
Affairs (VA) St. Louis, Missouri, Regional Office (RO). The Board
remanded the case for additional development of evidence in
November 1994 and May 1996. The requested development has since
been completed to the extent possible, and the case has been
returned to the Board for further appellate review.

FINDINGS OF FACT

1. The veteran was not involved in combat during service.

2. The veteran's claimed inservice stressors have not been
corroborated by service records or other credible evidence.

3. The diagnosis of post-traumatic stress disorder is not supported
by credible evidence of an inservice stressor.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated by
service. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.102,
3.304(f) (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by denying his
claim for service connection for post-traumatic stress disorder. He
asserts that he developed post-traumatic stress disorder as a
result of events which occurred while he was in Vietnam, plus an
incident in the United States in which he had to clean up bodies
after six people were killed when two helicopters collided and
crashed.

In reviewing any claim for VA benefits, the initial question is
whether the claim is well-grounded. The veteran has "the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well-grounded." See 38
U.S.C.A. 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A
well-grounded claim is "a plausible claim, one which is meritorious
on its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of
[5107]." See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991). If
not, the claim must be denied and there is no further duty to
assist the veteran with the development of evidence pertaining to
that claim. See 38 U.S.C.A. 5107(a) (West 1991).

The Board has found that the veteran's claim for service connection
for post-traumatic stress disorder is "well-grounded" within the
meaning of 38 U.S.C.A. 5107 (West 1991). That is, the claim is not
inherently implausible. The Board also finds that all relevant
facts have been properly developed. All evidence necessary for an
equitable resolution of the issue on appeal has been obtained. The
evidence which has been obtained includes the veteran's service
medical records, service personnel records, and post-service
medical treatment records. The veteran has been afforded disability
evaluation examinations. He has declined the opportunity to have a
personal hearing. The RO has made numerous attempts at verifying
the veteran's claimed stressors. The Board does not know of any
additional relevant evidence that is available. Although VA
examiners recommended additional psychological testing to determine
whether or not the veteran has post-traumatic stress disorder, the
Board finds that such testing is not necessary as the appeal may be
decided based on the issue of whether or not there

- 3 - 

was a stressor in service rather than based on the medical
evidence. Therefore, no further assistance to the veteran with the
development of evidence is required.

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. See 38 U.S.C.A.  1110,
1131 (West 1991). Service connection for post-traumatic stress
disorder requires medical evidence establishing a clear diagnosis
of the condition, credible evidence that the claimed inservice
stressor actually occurred, and a link, established by medical
evidence, between current symptomatology and the claimed inservice
stressor. See 38 C.F.R. 3.304(f) (1998).

As to the requirement under 38 C.F.R. 3.304(f) (1998) that there be
medical evidence establishing a clear diagnosis of post-traumatic
stress disorder, the Board finds that the evidence which is of
record is mixed with respect to whether or not the veteran has that
disorder. For example, the report of an examination conducted in
August 1986 by Neurologic Associates of Cape Gerard shows that the
diagnoses included (1) organic personality disorder, mixed, with
depressive features, anxiety, explosiveness, and aggressive
behavioral tendencies; (2) marital conflict; and (3) post-traumatic
stress syndrome - Vietnam veteran. Similarly, the report of a
psychiatric examination conducted by the VA in March 1992 shows
that the diagnosis was post-traumatic stress disorder.

Most other records, however, including more recent medical records,
contain diagnoses of psychiatric disorders other than post-
traumatic stress disorder. For example, a VA hospital discharge
summary dated in June 1988 shows that the diagnoses included
chronic anxiety tension state with depression. Hospital discharge
summaries from the Southeast Missouri Mental Health Center dated in
October 1993, December 1994, and June 1995 contain diagnoses of
schizophrenia. A VA hospital summary dated in February 1994 also
contains a diagnosis of schizophrenia.

Two VA post-traumatic stress disorder examinations conducted in
November 1998 also resulted in diagnoses of schizophrenia along
with a diagnosis of rule out post-

- 4 -

traumatic stress disorder. The examiners recommended that testing
be conducted to assist with evaluating for the presence of post-
traumatic stress disorder. Although that testing was never
accomplished, the Board finds that the conflicting evidence
regarding the appropriate diagnosis need not be resolved in light
of the fact that the record does not establish that the veteran was
exposed to a stressor in service.

The Board notes that if a claimed stressor is related to combat,
service department evidence that the veteran engaged in combat or
that the veteran was awarded the Purple Heart, Combat Infantryman
Badge, or similar combat citation will be accepted, in the absence
of evidence to the contrary, as conclusive evidence of the claimed
inservice stressor. See 38 C.F.R. 3.304(f) (1998). Where the
claimed stressor is not related to combat, "credible supporting
evidence" means that the appellant's testimony, by itself, cannot
as a matter of law, establish the occurrence of a noncombat
stressor. " See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court clarified the
analysis to be followed in adjudicating a claim for service
connection for PTSD. The Court pointed out that the VA has adopted
the fourth edition of the American Psychiatric Association's
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in
amending 38 C.F.R. 4.125 and 4.126. See 61 Fed. Reg. 52695-52702
(1996). Therefore, the Court took judicial notice of the effect of
the shift in diagnostic criteria. The major effect is that the
criteria have changed from an objective ("would evoke... in almost
anyone") standard in assessing whether a stressor is sufficient to
trigger PTSD, to a subjective standard. The criteria now require
exposure to a traumatic event and response involving intense fear,
helplessness, or horror. The question of whether a claimed stressor
was severe enough to cause post-traumatic stress disorder in a
particular individual is now a clinical determination for the
examining mental health professional. See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat veteran
to produce credible corroborating and supporting evidence of any
claimed stressor used in supporting a diagnosis of PTSD. Id. at 20;
Moreau v. Brown, 9 Vet. App. 389, 395 (1996). The corroboration may
be by service records or other satisfactory evidence.

- 5 -

See Doran v. Brown, 6 Vet. App. 283, 289 (1994). In Doran, a
veteran's service records had been lost due to fire; however, his
account of inservice stressors was corroborated by statements from
fellow servicemen.

In the present case, the veteran first reported his claimed
stressors in a written statement dated in December 199 1. He said
that he had been with the 100th Engineering Battalion building
bridges when another worker fell into the water after hitting his
head. That person reportedly had a wife and two children. The
veteran also reported an incident in which a lieutenant sent one of
their men to get ammunition and then shot him when he returned with
too little ammunition. The veteran stated that this incident
occurred while they were under a mortar attack. The veteran also
reported a third incident which occurred in Georgia after he
returned from Vietnam. He said that he was called out at 0400 in
the morning to extinguish a fire after two helicopters crashed with
three people on each one. He said that there were no survivors, and
that he had to help pick up the six mangled bodies.

The report of a VA psychiatric examination conducted in March 1992
shows that the veteran described having been in sustained combat
activity with mortar rounds, grenade attacks, perimeter invasions,
firefights, land mines, and rocket attacks.

In a written statement dated in October 1992, the veteran reported
that he was a truck driver in Vietnam and one of his missions was
to haul dead bodies of American solders to a morgue in Saigon. He
also stated that his truck was hit by sniper fire several times. In
his substantive appeal statement of January 1993, the veteran
stated that he did not remember the names of places, the dates,
names of people, or anything specific. He said that he thought that
the drowning occurred while they were building a bridge in the Me
Kong Delta area. He also said that he did not know the name of the
lieutenant or the shooting victim, but that he believed that it
occurred at Le Ky.

The veteran also reported stressors during the VA examinations
conducted in November 1998. The report shows that he recounted the
incident in which another

- 6 - 

person drowned while working on a bridge. The veteran also reported
that, while driving a load of bodies, he looked in the mirror and
saw one of the bodies sitting up. He also reported the incident in
which two helicopters collided. Regarding the incident in which a
lieutenant shot another soldier, the veteran stated that he was
uncertain as to whether this really happened or was only a dream.
Finally, the veteran also recalled an incident in which his unit
was under attack and an ammo dump blew up.

The veteran's service records do not demonstrate that he engaged in
combat with the enemy. The veteran's DD 214 shows that his primary
military occupational specialty (MOS) was Bridge Specialist. The
Board notes that this specialty does not necessarily involve
exposure to combat.

The veteran's service personnel records show that he was in Vietnam
from September 1966 to September 1967. His record of assignments
shows that his principal duties during that period were as a bridge
specialist. He was assigned to the 100th Engineering Company. From
January 1968 until his discharge, the veteran was assigned to a
support company at Ft. Stewart Georgia with a principal duty of
fire fighter.

The veteran's DD Form 214 does not show that he received any
commendations or awards for participation in combat with the enemy.
The veteran's service medical records also fail to support the
veteran's contentions. Thus, the veteran's service records do not
provide any support for his claim for post-traumatic stress
disorder as they do not demonstrate that he engaged in combat and
do not provide any verification of his claimed stressors.

The Board notes that the RO made efforts to verify the stressors
claimed by the veteran. However, the veteran has not provided
enough specific information to allow the VA to confirm the
occurrence of any stressors. In January 1994, the National
Personnel Records Center reported they could not perform an
extensive search that had been requested, and indicated that they
could only perform a limited

- 7 -

search to verify a specific event or personnel action if a month
and year was supplied.

The RO wrote to the veteran in December 1994 and asked him for
specific details of his claimed stressors such as the dates,
places, units of assignment, and names of other persons involved in
the events. However, the veteran did not respond. The veteran's
daughter wrote later in December 1994 that the veteran was unable
to respond due to mental problems. The RO wrote to the veteran in
May 1996 and again requested details regarding the claimed
stressors, but again the veteran did not respond. Thus, the veteran
has not provided the detailed information necessary to attempt to
confirm his claimed stressors. The duty to assist is not a one way
street. If a veteran wishes help, he cannot passively wait for it
in those circumstances where he may or should have information that
is essential in obtaining the putative evidence. See Wood v.
Derwinski, 1 Vet. App. 190 (1993).

With respect to the claimed helicopter crash between two
helicopters, the Board notes that the RO contacted the U. S. Army
and requested verification of that stressor, but the Army did not
provide any confirmation of that event. In October 1997, the Army
sent a letter to the RO along with accident investigation reports
which indicated that had helicopter crashes occurred in April 1968
and July 1968, but each incident only involved a single helicopter,
and neither incident involved six people being killed.

In March 1998, the RO wrote to the United States Armed Services
Center for Research of Unit Records (Center) and requested
verification of the veteran's claimed stressors. In August 1998,
the Center replied by supplying copies of extracts of Operational
Reports - Lessons Learned for the 79th Engineer Group which was the
higher headquarters for the 100th Engineer Company. The Center
stated that the reports showed unit movement and ambush patrols
during the reported period. The Board notes, however, that the
entries pertaining specifically to the veteran's company do not
include any indication that it engaged in combat or was involved in
any incidents such as the stressors described by the veteran. The
Center also stated that in order to provide research concerning
casualties, the

- 8 - 

veteran needed to provide more specific information. As noted
above, however, the veteran has not provided more specific
information.

The Board also notes that the RO wrote to the National Archives and
Records Administration in December 1998 and requested copies of
daily journals, OP reports, Lessons Learned reports, combat
reports, and morning reports pertaining to the 100th Engineer
Company from September 1966 to September 1967. The NARA responded
that there would be a cost to furnish those records. The RO wrote
to the veteran in February 1997 and advised him that he could
obtain those records at his own cost and submit them to the RO, but
no response was received from the veteran.

The evidence in this case, unlike the evidence in Doran, does not
include any lay statements from other servicemen corroborating the
veteran's account of his claimed stressors. For the foregoing
reasons, the Board finds that there is no credible corroborating
evidence that the claimed inservice stressors actually occurred.
The Board notes also that there have been variations in the
veteran's accounts of stressors which reduce the credibility of
those accounts. The Board finds that in light of these
contradictions, the veteran's vague accounts of stressors, without
corroboration, are not adequate to demonstrate that he experienced
a stressor in service.

In the absence of a verified stressor, the diagnoses of post-
traumatic stress disorder are not sufficient to support the claim.
The Board is not required to accept an unsubstantiated diagnosis
that the alleged PTSD had its origins in the veteran's Vietnam
service. See Wood v. Derwinski, 1 Vet. App. 190, 192 (199 1); West
v. Brown, 7 Vet. App. 70, 78 (1994). Since the.veteran's claimed
stressors have not been verified, the diagnosis of post-traumatic
stress disorder was based on a questionable history that is
inadequate for rating purposes, and may not be relied upon by the
Board. See West, 7 Vet. App. at 78. Also, there is no medical
evidence which relates any other psychiatric disorder to service.
The reasonable doubt doctrine is not applicable in this case as the
evidence is not evenly balanced.

- 9 -

See 38 C.F.R- 3.102 (1998). Accordingly, the Board concludes that
post- traumatic stress disorder was not incurred in or aggravated
by service.

ORDER

Service connection for post-traumatic stress disorder is denied.

WARREN W. RICE JR. 
Member, Board of Veterans' Appeals

10-


